In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      Nos. 07-18-00244-CR
                                           07-18-00245-CR
                                  ________________________


                                   JOEL FLOYD, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                           On Appeal from the 108th District Court
                                    Potter County, Texas
      Trial Court Nos. 71,537-E & 71,538-E; Honorable Douglas R. Woodburn, Presiding


                                          October 16, 2018

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Joel Floyd, proceeding pro se, appeals his convictions for aggravated

sexual assault of a child1 and indecency with a child by sexual contact.2 The trial court



      1   TEX. PENAL CODE ANN. § 22.021(a)(1), (2)(B) (West Supp. 2018).

      2   TEX. PENAL CODE ANN. § 21.11(a)(1) (West Supp. 2018).
sentenced Appellant to five years confinement for aggravated sexual assault of a child,

suspended in favor of community supervision for five years, and two years confinement

for indecency with a child, suspended in favor of community supervision for two years.

We dismiss the appeals for want of prosecution.


       The clerk’s record and reporter’s record were originally due July 23, 2018, but were

not filed because Appellant did not make acceptable payment arrangements. See TEX.

R. APP. P. 35.3(a)(2), (b)(3). On August 24, 2018, we remanded the causes to the trial

court to determine, among other things, whether Appellant still desired to prosecute the

appeals and whether he was entitled to have the clerk’s record and reporter’s record

furnished without charge. The trial court scheduled a hearing for September 12, 2018.

Although the trial court provided notice of the hearing to Appellant, he did not appear.

Thus, the trial court considered Appellant’s previously filed financial information sheet and

concluded that Appellant was not entitled to a free copy of the appellate record. The trial

court issued findings of fact and conclusions of law and the appeals were reinstated on

our docket.


       By letter of September 19, 2018, we again directed Appellant to make acceptable

payment arrangements for the clerk’s record and reporter’s record. We advised him that

failure to comply by October 3, 2018, would result in dismissal of the appeals for want of

prosecution. See TEX. R. APP. P. 37.3(b) (authorizing dismissal of an appeal for want of

prosecution if the clerk’s record is not filed due to appellant’s failure to make payment

arrangements, provided appellant is not entitled to proceed without payment of costs and

has a reasonable opportunity to cure the omission before dismissal); Coronado v. State,



                                             2
No. 07-11-00302-CR, 2012 Tex. App. LEXIS 334, at *2 (Tex. App.—Amarillo Jan. 13,

2012, no pet.) (per curiam) (mem. op., not designated for publication).


      To date, Appellant has not paid for the clerk’s record or reporter’s record. Having

given Appellant a reasonable opportunity to cure this omission, we dismiss the appeals

for want of prosecution. TEX. R. APP. P. 37.3(b).




                                                              Per Curiam


Do not publish.




                                            3